DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper flat surface and the lower flat surface (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that though Figure 5 has portion labeled 5c and 5d, which are referred to in the specification as a “flat” surfaces, the Figures only illustrate a conical surface (i.e. a surface that is inclined in cross-section). Examiner recommends canceling the “upper flat surface” and the “lower flat surface” from claim 1, or renaming them something like “upper conical surface” and “lower conical surface”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spohn et al. (US 2008/0182425).
With regard to claim 1, Spohn discloses a metal gasket (10, as seen in Fig. 4) including a metal gasket body (16, disclosed as metal in paragraphs [0084], [0085], etc.) having a recessed circumferential groove (i.e. the opening of the C-shape as seen in Fig. 4) on an outer peripheral surface (as disclosed in paragraph [0084]), and an elastic body (12, discloses as elastomeric material or a spring, each an elastic material, in paragraph [0084]), wherein the elastic body is inserted into the circumferential groove of the gasket body (as seen in Fig. 4 as it is located in such), wherein an arc-shaped upper seal surface (i.e. the surface facing the top in Fig. 4) having an upward bulge (defined by the curving surfaces facing the top in Fig. 4) is formed on a top surface of the gasket body in the vertical cross section of the metal gasket (as seen in Fig. 4), in which the top surface is capable of coming into contact with a material to be sealed (as seen in Fig. 4 it is capable of such and as described in paragraphs such as [0085], etc.), wherein an arc-shaped lower seal surface (i.e. the surface facing the top in Fig. 4) having a downward bulge (defined by the curving surfaces facing the bottom in Fig. 4) is formed on a bottom surface of the gasket body in the vertical cross section of the metal gasket (as seen in Fig. 4), in which the bottom surface is capable of coming into contact with a material to be sealed (as seen in Fig. 4 it is capable of such and as explicitly disclosed in paragraphs such as [0085], etc.), wherein an upper flat surface or an upper notched area (e.g. either of the flat surfaces adjacent 18 are considered flat surfaces, and the area between the flat surfaces and the projection 18 can be considered a notched area as the projection is capable of being formed by notching out the adjacent material that would be seen in the left hand figure in Fig. 4) is provided on the upper seal surface (as seen in Fig. 4), wherein a lower flat surface or a lower notched area (e.g. either of the flat surfaces adjacent 18 are considered flat surfaces, and the area between the flat surfaces and the projection 18 can be considered a notched area as the projection is capable of being formed by notching out the adjacent material that would be seen in the left hand figure in Fig. 4) is provided on the lower seal surface (as seen in Fig. 4), and wherein the elastic body comprises a rubber or a thermoplastic elastomer (as detailed in paragraph [0088]).

With regard to claim 2, Spohn discloses that a surface hardness of the gasket body is 15 to 250 HV (as disclosed in paragraphs [0089] the gasket body can be made of 316 stainless steel which is known in the art to have a base hardness of 152 HV, and even if/when the protrusion 18 is hardened 1% to 200% as disclosed in paragraph [0097], such is still within the claimed range).

With regard to claim 3, Spohn discloses that the gasket body is formed from a metal selected from the group consisting of aluminum, aluminum alloy, stainless steel, carbon steel, lead, gold, silver, copper, nickel, tantalum, chromium molybdenum steel, titanium, and magnesium alloy (seen at least paragraph [0089] describing stainless steel).

With regard to claim 4, Spohn discloses that the gasket body is formed from a metal selected from the group consisting of aluminum, aluminum alloy, stainless steel, carbon steel, lead, gold, silver, copper, nickel, tantalum, chromium molybdenum steel, titanium, and magnesium alloy (seen at least paragraph [0089] describing stainless steel).

With regard to claim 5, Spohn discloses that the elastic body comprises fluorocarbon rubber or silicone rubber (as disclosed in paragraph [0088]).

With regard to claim 6, Spohn discloses that a ratio of a depth of the circumferential groove of the gasket body to a length of the gasket body in a horizontal direction is 0.1 to 0.95 (as seen in Fig. 4 as the circumferential groove has various depths (depending on how it is measured and due to various curved portions), and as the gasket body as various lengths (depending on how it is measured and due to various curved and differently shaped portions) there would necessarily be a depth of the groove dimension that is between the claimed range, and even if Applicant were to specify that these dimensions are a maximum/overall depth/length Spohn would still appear to disclose such, and would at least make such a range obvious).

With regard to claim 7, Spohn discloses that an edge (i.e. one of the corners of the opening to the groove shown in Fig. 4) is formed at an inlet part (i.e. the opening of the groove) of the circumferential groove of the gasket body (as seen in Fig. 4).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s other arguments, in so much as they may apply in view of the prior amendment and the new grounds of rejection above, have been fully considered but are not persuasive.
At the outset Examiner notes that some of the drawing rejections have been withdrawn, however Applicant’s other argument that may still apply is based on the Figures allegedly showing the claimed “flat” surfaces of claim 1 without any specific discussion of whey the allegedly “flat” surfaces are illustrated as conical/inclined is not persuasive. Specifically, in at least Fig. 5 the surfaces that are labeled as 5c and 5d are alleged to be flat, but are clearly illustrated as conical surfaces, and thus cannot be considered to be flat as recited in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675